Sweeney, J. (dissenting).
We believe there should be an affirmance and therefore dissent. In denying petitioner’s request for inspection of the letters, the Division of Parole stated in a letter that “such materials may not be made available to you as disclosure of such information would inhibit private citizens from freely expressing their opinions * * * thereby adversely impacting the operation of the Board of Parole with respect to the formulation of individual decisions concerning inmates.” Thereafter, petitioner was informed by the Division of Parole that the letters sought were confidential pursuant to 9 NYCRR 8000.5 (c) (2) (i) (a) (2) and (3). In our view, respondents failed in their burden of demonstrating the applicability of the exemption. Respondents’ assertions that disclosure would inhibit citizens from freely expressing opin*726ions and result in an adverse impact upon the Parole Board are merely conclusory statements unsupported by any factual basis and, thus, are insufficient to sustain respondents’ burden of proof (Matter of Gannett Co. v County of Monroe, 59 AD2d 309, affd 45 NY2d 954). Consequently, Special Term properly directed that respondents submit the letters in question for an in camera inspection together with evidence in support of their claim of exemption (see Matter of Zuckerman v New York State Bd. of Parole, 53 AD2d 405).